DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 15 NOV 2022 election (REM pages 2-3) with traverse of Species IV, shown in FIG. 17, is acknowledged. The Office notes that: 1. “second energy barrier”, e.g., 830', is a feature appearing in FIGS. 46 and 47, Species XVI and XVII, respectively; and 2. a “bottom spacer”, e.g., 2570, is a feature depicted in FIGS. 28-36, i.e., Species IX-XI. Therefore, claims 1-6, 9-15, and 19 are withdrawn and claims 7, 8, and 16-18 are examined below. Applicants assert that along with elected Species IV, Species VII shown in FIG. 23 and Species XV shown in FIG. 43 should also be examined. Applicants believe that examining the Species shown in FIGS. 23 and 43 would not be a burden because distinct and separate searches would not be required. REM page 3.
Applicants’ assertion is not persuasive because: 1. species always refer to different embodiments of an invention (cf. MPEP §§ 806.04(e) and 806.04(f)); 2. each species requires a different field of search (e.g., searching different classes/subclasses or e-resources, or employing different search queries); 3. prior art applicable to one species would not likely be applicable to another species; and/or 4. the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claims 1-6, 9-15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. See Pages 2 and 3 of 16 SEP 2022 Requirement for Restriction/Election.
Continuity Information
The instant application is a division of 16747027 (Species III, shown in FIG. 16, examined), now U.S. Patent Number 11177349 [semiconductor devices], which is a division of 16434711, now U.S. Patent Number 10586849 [methods for forming semiconductor devices], which is a continuation of 15850098, filed 21 DEC 2017, now U.S. Patent Number 10374041 [methods for forming semiconductor devices].
Information Disclosure Statement
The four information disclosure statements (IDSs) submitted on 14 SEP 2021, 4 JAN 2022, 23 FEB 2022, and 7 JUL 2022 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Müller (US 20160027490; below, “Müller”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 7, Müller, in FIG. 6 and related text, e.g., Abstract, FIGS. 1-5 and 7A-10, paragraphs [0001] to [0076], claims 1-27, discloses a semiconductor device (e.g., ferroelectric field effect transistor (FeFET) 61) comprising:

    PNG
    media_image1.png
    583
    520
    media_image1.png
    Greyscale
a source terminal (Abstract, FIG. 6);
a drain terminal (Abstract, FIG. 6), wherein the source terminal and the drain terminal are formed on either sides of a channel region designated on a substrate (Abstract, FIG. 6);
an energy barrier (EXT, e.g., [0063]. Giving the term “energy barrier” its broadest reasonable interpretation (BRI) consistent with the specification, Müller’s EXT satisfies this element because electrons must surmount/overcome dopant implant EXT to reach the drain terminal. MPEP §§ 2111 and 2131.) adjacent to the source terminal and the channel region; and
a conductive gate stack formed over the channel region, wherein the gate stack comprises a layer of a ferroelectric material (FE, e.g., claim 1) on a metal layer (GATE, e.g., [0034], [0064]).
Thus, Müller anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Müller’s semiconductor device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Müller because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Müller’s FIGS. 1-5 and 7A-10, paragraphs [0001] to [0076], and claims. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 8, Müller discloses the semiconductor of claim 7, wherein the layer of the ferroelectric material on the metal layer is in the conductive gate stack to store a charge (e.g., ferroelectric interface).
Claim Rejections - 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 16-18 are rejected under 35 U.S.C. 103 as obvious over Yayama et al. (JP 2016171216; below, “Yayama” – 21 JAN 2020 IDS noted reference) as evidenced in FUKUI et al. (US 20180294362; below, “FUKUI”). MPEP § 2143(A)-(G).
RE 16, Yayama, in FIGS. 1-4 and related text, e.g., Abstract, paragraphs [0001] to [0014], and claims, discloses a semiconductor device (e.g., tunnel field effect transistor) comprising:

    PNG
    media_image2.png
    310
    593
    media_image2.png
    Greyscale
a semiconductor (see FUKUI for: fin) formed on a substrate (100), the semiconductor (see FUKUI for: fin) comprising:
a source terminal (1 - high concentration p-type region) that is doped using a first dopant;
a drain terminal (4 - high concentration n-type region) that is doped using a second dopant at a first concentration; and
a channel (3 - low concentration n-type region) that is doped using the second
dopant at a second concentration, wherein the second concentration is lower than the first concentration (Abstract, FIG. 1).
Yayama discloses the claimed invention except for a fin. It would have been obvious … to modify the structure of Yayama to include a fin because: 1. substituting known functional equivalents, e.g., tunnel FET with elevated channel, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see FUKUI’s paragraph [0093]. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 17, modified Yayama discloses the semiconductor device of claim 16 further comprising a gate stack (6, 7) formed over the channel (3) (FIG. 1).
RE 18, modified Yayama discloses the semiconductor device of claim 17, wherein the gate stack (6, 7) comprises a conductive gate (7), and a layer of a ferroelectric material (insulating film 6, e.g., hafnium oxide, HfO2) on a metal layer in the conductive gate to store a charge. It would have been obvious … to use hafnium oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 7, 8, and 16-18 are rejected.

Conclusion
The prior art made of record and not relied upon, Chi et al. (US 20110090731), is considered pertinent to applicants’ disclosure. Chi does not teach, inter alia, an energy barrier adjacent to the source terminal and the channel region; and a conductive gate stack formed over the channel region, wherein the gate stack comprises a layer of a ferroelectric material on a metal layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815